﻿90.	The members of the Bangladesh delegation value the opportunity to participate in the deliberations of the thirty-fifth session of the General Assembly and extend the warm greetings of the Government and people of Bangladesh.
91.	Bangladesh welcomes the admission of Zimbabwe and of Saint Vincent and the Grenadines as new Members of the United Nations family. We have no doubt that their membership will be a source of added strength for the United Nations. In this connection, we recall with pleasure the active association of Bangladesh with the initiative of the Heads of Government of Commonwealth Countries at the Lusaka meeting, held in August 1979, which eventually led to the peaceful transfer of power to the elected representatives of the people of Zimbabwe.
92.	The Bangladesh delegation congratulates you most warmly. Sir, on your election to the presidency of this august body and wishes you all success in the discharge of the duties attached to your high office. We would also like to record our sincere appreciation for the dedication and efficiency with which your predecessor. Mr. Salim Alimed Salim performed his responsibilities as President.
93.	We wish also to compliment Mr. Kurt Waldheim, the Secretary-General, for his relentless efforts in carrying forward the objectives of the United Nations and for the courage, patience and skill that he demonstrated in dealing with some of the most serious threats to international peace and security during the past year.
94.	Bangladesh deeply mourns the passing of President Josip Broz Tito of Yugoslavia. By his death, not only Yugoslavia but the world as a whole has lost an outstanding leader and statesman dedicated to the cause of peace, freedom and justice. The non-aligned movement has indeed suffered an irreparable loss. As one of its founding members, he had nurtured and steered the movement to its emergence as a great political force. During the many critical periods in the growth of the movement, he proved to be a tower of strength and inspiration.
95.	We view with great concern the progressive deterioration in the political and economic situation of the world. The Middle East crisis has been aggravated by Israel's continuing defiance of the decisions and resolutions of the United Nations, and more so by its latest illegal action in declaring Jerusalem its "eternal and undivided" capital. This is an affront to the sentiments of 2 billion Muslims and Christians, and a gross violation of international law and the Geneva Convention. The Middle Last, one of the most sensitive areas of the world, has become more explosive than ever before. An imperative condition for defusing the highly volatile situation and- establishing enduring peace in this region is the immediate withdrawal of Israel from all illegally occupied Arab territories, including Jerusalem, and the restoration to the Palestinians of their inalienable national rights, including their right to a State of their own in their homeland. We are also deeply concerned over the new threat to peace and security in the region as a result of the escalation of the armed conflict between Iran and Iraq. We sincerely hope that the leaders of the two countries will heed the appeals addressed to them, including one from President Ziaur Rahman of Bangladesh, to end this fratricidal conflict and agree to an immediate cessation of hostilities pending a just and honourable settlement of the dispute through peaceful negotiations, as urged upon them by the Security Council last night."
96.	It is extremely disquieting that the crises in Afghanistan and Kampuchea remain unresolved. Committed as it is to the Charter of the United Nations and to the principles of non-alignment, Bangladesh stands for scrupulous respect for the sovereign equality and the territorial integrity of all nations and for non-interference in the internal affairs of other nations. Bangladesh, therefore, is firmly of the view that the solution of these problems lies in the immediate withdrawal of all foreign troops and in the creation of conditions to enable the people of these countries to have a Government of their own choice without any external intervention, military or otherwise.
97.	Bangladesh is opposed to all forms of colonialism, racism, racial discrimination and apartheid and is fully committed to supporting all efforts for their total elimination. Bangladesh, as in the past, also expresses its complete solidarity with the people of Namibia in its heroic struggle for freedom and recognizes SWAPO as the legitimate representative of the people of Namibia.
98.	Bangladesh views peace and stability within a region as of paramount importance. It has been the constant endeavour of Bangladesh to develop friendly relations and to promote co-operation with all its neighbours. It is against this backdrop of the foreign policy of Bangladesh that the proposal of the President of Bangladesh for the creation of a South Asian forum for periodical consultations on matters of mutual interest and possible co-operation in economic, cultural and other fields was mooted. The response to this proposal has been extremely encouraging and we believe that such a forum would significantly contribute to peace, stability and harmonious co-operation within our region.
99.	The unresolved political crises and the widening areas of tension and conflict which pose a threat to peace and security are not isolated or unrelated phenomena. It is tragic that they are located in the regions of the third world where the majority of countries gained their independence only recently. They indicate a renewed trend in power rivalry and expansionism. This is, indeed, a disturbing development, marking a shift from respect for the rule of law to the use of force in international relations, with an inevitable escalation of the arms race no longer confined to the great Powers.
100.	The world economic scene is equally disquieting. Both the developing and the developed countries are engaged in a grim battle. The developing countries are battling against the problems of poverty, hunger, disease and illiteracy and the industrialized countries against those of inflation, recession and unemployment. However, the least developed countries have been hardest hit by the present economic crisis and are involved in a desperate struggle for their very survival.
101.	The deteriorating economic and political situation is also accompanied by a decline in human and moral values. The deaths of millions due to starvation and malnutrition do not seem to shock their fellow human beings. Four fifths of the world's income is commanded by a fifth of its population. Tragically enough, much of it is used either in supporting a life-style based on wasteful consumption or on such unproductive purposes as the manufacture of new and more deadly weapons of destruction. I would not like to sound like a prophet of doom, but if the world is allowed to drift and the political and economic crises become increasingly-aggravated, the consequences cannot but be most dreadful.
102.	The political, economic and moral crises facing the world of today are all interlinked and essentially form part of a larger crisis, embracing the totality of altitudes, habits, values and institutions inherited by us. The causes of these crises are embedded in the very structure of a world order utterly unsuited to the needs of a changed world society. We live in a new world and a new era, but still remain shackled to the habits, attitudes and institutions of a bygone age. We are members of an interdependent international community transformed by advances in science and technology and the resurgence of the nations in Asia, Africa and Latin America. Our problem is essentially one of adjusting ourselves at the individual and national levels to the new realities, new goals, new values and new concepts of a social, political and economic order.
I0.V The emergence of the new independent sovereign States constituting the overwhelming majority of the Slates Members of the United Nations is one of the new realities. The military might and economic strength of the industrial nations are also a reality. But the old notion that a nation can ensure its political and economic security by increasing its military might is an illusion and an anachronism. It is inconsistent with the commitment of these nations to the principles of the United Nations Charier to abjure the use of force and to respect the sovereignty of other nations. The race for military supremacy is clearly based on the preposterous concept that the greater is your power to destroy, the more secure you are. But the escalation of the arms race has, ironically enough, created a situation in which none of these great Powers can destroy the other without destroying itself. It is abundantly clear that the growing arsenal of deadly weapons does not ensure security but endangers it, while the mounting expenditure on arms which has already crossed the $500 billion mark poses an increasing threat to the economic security of the world through escalating inflation, recession and unemployment.
104.	The contemporary world has clearly reached a new watershed and is moving gradually but inexorably towards a new balance in the power configuration by replacing bipolarity with multi-polarity and towards a new concept of peace which replaces isolation with interdependence and confrontation with co-operation. The problems facing mankind on the economic, political and moral fronts highlight the futility of national policies based on a parochial and isolationist approach. Mankind has the resources and technology to deal effectively with these problems. As a matter of fact, the technical and financial resources of the world today are far greater than ever before. An enormous productivity potential remains undeveloped. What is needed, therefore, is a renewed commitment to the philosophy of an indivisible and interdependent world and a global strategy for the application and management of world resources in harnessing and developing the productivity potential of the world on a global basis.
105.	It is more evident than ever before that the problems plaguing both the developing and the industrialized countries are intertwined, that these problems cannot be resolved in isolation or through confrontation. But they can be resolved through co-operation, a better perception of mutual needs, a more rational application of world resources to generate more productivity, more income, and a wider market with more goods and services to go round, curbing inflation and creating more employment. A reality that must be recognized is that the world cannot permanently be divided into segments of rich and poor, just as political and economic security cannot be divided on a regional basis. It should also be recognized that all benefit from peace and stability and a more rational use and distribution of the world's finite resources.
106.	The problems are clearly global in character and call for a global approach and strategy. Given such a global approach based on mutuality of interests and complementarity of efforts, mankind can be rid of the problems of hunger, disease and illiteracy that plague two thirds of the world population and those of inflation, recession and unemployment that bedevil the industrial nations.
107.	In sum, in order to ensure the political and economic security of mankind on a global basis, the following measures are imperative.
208. First, all Member States of the United Nations, including the industrial nations, should honour their commitment to the principles and objectives of the United Nations Charter.
109.	Secondly, they should renounce the use of force in the settlement of disputes and co-operate in establishing and enforcing the rule of law in international relations.
110.	Thirdly, they should implement their commitment to the goal of disarmament.
111.	Fourthly, the great Powers themselves should set an example in checking nuclear proliferation by refraining from production of new nuclear weapons and by gradual reduction of their existing stock of such weapons.
112.	Fifthly, they should follow the policy of creating zones of peace—for example, in the Indian Ocean, South Asia, South-East Asia, Africa and Latin America.
113.	Sixthly, they should adopt and implement an international development strategy through a more rational use and distribution of world resources and technology for full exploitation of the productivity potential in all parts of the world.
114.	Seventhly, they should build up a food security system to ensure the supply of food from food-surplus regions to food-deficit ones, in order to prevent starvation and malnutrition, and also ensure the flow of adequate inputs to countries with potential for rapid agricultural development.
115.	Eighthly, they should transfer resources to the least developed countries in the form of outright grants and investments in joint ventures, implement the Immediate Action Programme for the least developed countries and adopt appropriate measures for the success of the United Nations Conference on the Least Developed Countries to be held in 1981.
116.	Ninthly, within the framework of economic cooperation among the developing countries, the surplus funds available to the Organization of Petroleum Exporting Countries [OPEC], after meeting their own developmental needs, should be invested in other developing countries, with priority assigned to the special needs of the least developed among them; in like manner, the more developed among the developing countries also assist in accelerating the pace of development of the least developed countries; and in order to ease the hardship of the developing countries caused by the rise in the oil prices oil should be provided to the developing countries at concessional rates and to the least developed among them at half price.
117.	Tenthly, in view of the energy crisis, an international consortium should be formed with assistance from both the industrial and the OPEC countries for exploration and development of energy in the developing countries.
118.	Eleventhly, during the Third United Nations Development Decade, top priority should be assigned lo meeting basic human needs, such as food, shelter, clothing, health, education and employment, as an integral component of human rights.
119.	Twelfthly, in accordance with the fundamental principles of the United Nations Charter, special attention should be paid to the needs of women, children, youth and disabled persons.
120.	Thirteenthly, efforts should be intensified to eradicate the remnants of colonialism and racism.
121.	Fourleenthly, in view of the importance of the seabed resources to the developing countries, the efforts now under way for development and codification of international law and a new universal convention governing the ocean regime should ensure a just and equitable sharing of these resources, including the sharing of the water of international rivers.
122.	Fifteenthly, the democratic principle of equal and full participation of all countries, including the developing ones, in the formulation and implementation of decisions in all fields of international relations, should be accepted.
123.	The founding fathers of this Organization had a vision of a new future for the family of mankind and charted a path of progress for all, based on peace, freedom, justice, equality and human dignity. The challenge before us today is; can we follow the path charted by them towards the goal of a new and just world political and economic order as envisaged by them? Should Member States resolve to meet this challenge, we can have the peace, security and development that we seek.
124.	I should like to conclude by reiterating the appeal of the President of Bangladesh at the eleventh special session of the General Assembly.
125.	Let us approach the forthcoming global round of negotiations in a spirit of partnership and co-operation and with a full sense of our global obligations. Our future depends on the fruitful outcome of these negotiations.
